HOLMES, Judge.
The prior opinion of this court, 495 So.2d 670, has been reversed and remanded by the Supreme Court of Alabama, 495 So.2d 672. We now reverse and remand to the trial court for proceedings not inconsistent with the supreme court’s opinion of July 18, 1986. Pursuant to the opinion of the supreme court, the trial court should determine the applicability of Tucker v. Tucker, 280 Ala. 608, 196 So.2d 724 (1967), to its earlier judgment in the case at bar, and enter an appropriate judgment based upon its determination.
REVERSED AND REMANDED.
WRIGHT, P.J., and BRADLEY, J., concur.